—In an action for specific performance of an option to purchase real property, defendant appeals from a judgment of the Supreme Court, Queens County (Santucci, J.), dated January 10, 1984, which, after a nonjury trial, directed that defendant convey the premises to plaintiff.
Judgment affirmed, with costs.
The option to purchase was properly and timely exercised by plaintiff, who requested that defendant contact it at defendant’s “earliest convenience so that we may arrange a meeting to implement the foregoing”. The fact that defendant did not respond to that request and did not return telephone calls made by plaintiff’s principal and its attorney did not require plaintiff, on pain of lapse of its right to exercise the option, to insist upon immediate consummation of the conveyance. The conduct of defendant evinced acquiescence to an indefinite delay of the *424closing of title, so that it cannot be exonerated from performance of the contract (see 62 NY Jur, Vendor and Purchaser, § 132, p 396). Plaintiff’s subsequent proposal that the conveyance take place three years later did not constitute a cancellation or withdrawal of its exercise of the option (cf. Silverstein v United Cerebral Palsy Assn., 17 AD2d 160, 163; 1 Corbin, Contracts, § 91). Lazer, J. P., Brown, Boyers and Eiber, JJ., concur.